                           United States District Court
                                     for the
                           Southern District of Florida

Federal Trade Commission,               )
Plaintiff,                              )
                                        )
v.                                      ) Civil Action No. 19-25046-Civ-Scola
                                        )
On Point Global LLC and others,         )
Defendants.                             )
 Order on Robert Zangrillo’s Motion for Limited Relief from Asset Freeze

        Now before the Court is the Defendant Robert Zangrillo’s motion for limited
relief from the asset freeze. Zangrillo requests access to some of his assets to pay
his criminal attorneys in a criminal matter pending against him in the District
of Massachusetts. For the reasons set forth below, the Court denies Zangrillo’s
motion (ECF No. 171).
        Zangrillo argues that the Court must grant his motion due to his Sixth
Amendment right to counsel and that Luis v. United States requires the Court to
allow him to use untainted assets to pay for his attorney of choice. 136 S.Ct.
1083 (2016). In Luis, the defendant was charged with a number of healthcare-
related crimes. Id. at 1087. The government alleged that Luis had fraudulently
obtained nearly $45 million, most of which she already spent. Id. In an effort to
preserve the remaining $2 million, the government sought a pretrial order
freezing Luis’s assets pursuant to 18 U.S.C. § 1345(a)(2). Id. at 1088. And the
district court granted the motion, freezing up to the equivalent value of the
proceeds of the Federal health care fraud ($45 million.) Id. “Although the District
Court recognized that the order might prevent Luis from obtaining counsel of her
choice, it held ‘that there is no Sixth Amendment right to use untainted,
substitute assets to hire counsel.’” Id. at 1088 (citing United States v. Luis, 966
F. Supp. 2d 1321, 1334 (S.D. Fla. 2013)). The Eleventh Circuit upheld the district
court. See 564 Fed. App’x 493, 494 (2014).
        The Supreme Court granted certiorari, and, in a plurality opinion, held
that “the pretrial restraint of legitimate, untainted assets needed to retain
counsel of choice violates the Sixth Amendment.” Luis, at 1088. Justice
Thomas’s concurrence constituted the majority’s fifth vote. His concurrence
clarifies that an incidental burden on a defendant’s right to counsel does not
violate that right. Luis, at 1101-02. The Court vacated the judgment of the
Eleventh Circuit and remanded for further proceedings. All of the proceedings
occurred in Luis’s criminal case.
        The facts in Luis are vastly different than the circumstances here with
Zangrillo’s separate and unrelated criminal and civil cases proceeding in
different jurisdictions. This is a civil case, and this Court’s asset freeze is
completely unrelated to the prosecution of Zangrillo for paying bribes to secure
his daughter’s college admission that is pending in the District of Massachusetts.
In this case, the Court properly froze Zangrillo’s assets because there is good
cause to believe that he violated the FTC Act, 15 U.S.C. § 45(a), and that the
asset freeze is required to grant final, effective relief to consumers. (ECF No. 126.)
A receiver has been appointed by the Court to control Zangrillo’s assets, and Luis
does not address assets held by a receiver in a civil case. Crucially, Zangrillo has
not cited to any case that extends the holding of Luis to a situation where a court
was constitutionally required to unfreeze assets in a civil case to pay for a
criminal attorney in an unrelated case. There is no Sixth Amendment violation
when Zangrillo was denied access to funds to hire an attorney when the funds
were held by the receiver pursuant to court order in a civil case in another
jurisdiction. See, e.g., United States v. Johnson, 2016 WL 4087351, at *2-3 (D.
Utah July 28, 2016) (FTC asset freeze in a case pending in the District of Nevada
did not violate his Sixth Amendment right to an attorney in a criminal case
pending in the District of Utah); FTC v. Liberty Supply Co., 2016 WL 4182726, at
*3 n. 2 (E.D. Tex. Aug. 8, 2016) (holding in a footnote that Luis did not apply to
a civil asset freeze).
        Any effect of this Court’s asset freeze on Zangrillo’s right to counsel of his
choice is incidental. Justice Thomas’s concurrence that formed the crucial fifth
vote of the majority in Luis emphasized that incidental burdens on the right to
counsel are constitutional. Luis, 136 S.Ct. at 1101. “For the most part, the
Court’s precedents hold that a generally applicable law placing only an incidental
burden on a constitutional right does not violate that right.” Id. at 1101-02; see
also, Employment Div. v. Smith, 494 U.S. 875, 878 (1990) (“If prohibiting the
exercise of religion . . . is not the object of the tax but merely the incidental effect
of a generally applicable and otherwise valid provision, the First Amendment has
not been offended”); Ruggiero v. FCC, 317 F.3d 239, 244 (D.C. Cir. 2003) (noting
that “structural” regulation of the broadcast industry receives only minimal
scrutiny despite its “indirect effect upon speech”). The FTC Act allows courts to
grant asset freezes, and any effect these asset freezes may have on the right to
counsel in unrelated criminal cases is incidental. Therefore, this Court’s asset
freeze does not unconstitutionally burden Zangrillo’s Sixth Amendment right to
counsel of choice in his unrelated criminal case.
       In sum, the Court denies Zangrillo’s motion for limited relief from the asset
freeze to pay for a criminal attorney (ECF No. 171).
      Done and ordered at Miami, Florida, on April 8, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
